       Case 4:20-cv-05200-JSW Document 73 Filed 05/12/21 Page 1 of 5



 1   ROB BONTA
     Attorney General of California
 2   NICKLAS A. AKERS
     Senior Assistant Attorney General
 3   MICHELE VAN GELDEREN (SBN 171931)
     Supervising Deputy Attorney General
 4   TINA CHAROENPONG (SBN 242024)
     CHRISTOPHER LAPINIG (SBN 322141)
 5   Deputy Attorneys General
     300 S. Spring Street, Suite 1702
 6   Los Angeles, CA 90013
     Tel: (213) 269-6697
 7   Fax: (916) 731-2128
     Email: christopher.lapinig@doj.ca.gov
 8
     Attorneys for Plaintiff
 9   the People of the State of California
10   [See signature page for the complete list of parties
     represented. Civ. L.R. 3-4(a)(1).]
11
12                            IN THE UNITED STATES DISTRICT COURT

13                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

14
15
      PEOPLE OF THE STATE OF                               Case No. 4:20-cv-05200-JSW
16    CALIFORNIA, et al.,

17                                           Plaintiffs,   PLAINTIFFS’ REQUEST FOR
                                                           JUDICIAL NOTICE
18          v.

19
      THE OFFICE OF THE COMPTROLLER
20    OF THE CURRENCY, et al.,

21                                       Defendants.

22
23
24
25
26
27
28
                                         Pls.’ Request for Judicial Notice
                                          Case No. 4:20-cv-05200-JSW
       Case 4:20-cv-05200-JSW Document 73 Filed 05/12/21 Page 2 of 5



 1         Plaintiffs the People of the State of California, the People of the State of Illinois, and the
 2   People of the State of New York (collectively, “Plaintiffs”) respectfully request that this Court

 3   take judicial notice of publicly available documents related to a bipartisan resolution passed
 4   yesterday by the U.S. Senate disapproving of and invalidating the “true lender” rule issued by
 5   Defendant Office of the Comptroller of the Currency (“OCC”), which both parties referenced in
 6   their briefing in this matter. These documents are attached hereto as Exhibits A and B
 7   (collectively, the “Exhibits”).
 8         Federal courts may grant judicial notice of acts that “can be accurately and readily
 9   determined from sources whose accuracy cannot be reasonably questioned.” Fed. R. Evid.
10   201(b)(2). “In general, courts may take judicial notice of publicly available congressional
11   records . . . .” Lopez v. Bank of Am., N.A., No. 20-CV-04172-JST, 2020 WL 7136254, at *6 (N.D.
12   Cal. Dec. 4, 2020) (citing, inter alia, Herships v. Cantil-Sakauye, No. 17-cv-00473-YGR, 2017
13   WL 2311394, at *2 (N.D. Cal. May 26, 2017), aff’d, 710 F. App’x 331 (9th Cir. 2018), and Fed.
14   R. Evid. 201(b)(1)).
15         On July 29, 2020, Plaintiffs filed this action, challenging the Rule on Permissible Interest
16   on Loans That Are Sold, Assigned, or Otherwise Transferred (“Rule”), 85 Fed. Reg. 33,530-36,
17   issued by the OCC on June 2, 2020. On December 10, 2020, Plaintiffs filed a motion for
18   summary judgment, ECF No. 37 [Pls.’ Mot.], and on January 14, 2021, Defendants filed a cross-
19   motion for summary judgment, ECF No. 44 [Defs.’ Mot.]. Both motions were fully briefed as of
20   February 25, 2021. See ECF No. 69.
21         As the parties discussed in their moving papers, see, e.g., Pls.’ Mot. at 23 n.14; Defs.’ Mot.

22   at 24, after issuing the Rule that Plaintiffs challenge in this action, the OCC promulgated a
23   separate but related rule, entitled “National Banks and Federal Savings Associations as Lenders,”
24   which deems a National Bank the “true lender” of a loan so long as it is named the lender in loan
25   documents or funds the loan. 85 Fed. Reg. 68,742-47 (Oct. 30, 2020) (“True Lender Rule”). The
26   OCC acknowledged that the two rules will “operate[] together” to facilitate National Banks’
27   transfer of preemption under 12 U.S.C. § 85 to non-banks. Id. at 68,743.
28         Under the Congressional Review Act (“CRA”), 5 U.S.C. §§ 801 et seq., within sixty
                                                 2
                                         Pls.’ Request for Judicial Notice
                                          Case No. 4:20-cv-05200-JSW
       Case 4:20-cv-05200-JSW Document 73 Filed 05/12/21 Page 3 of 5



 1   calendar days after an agency rule is reported to Congress, Congress may adopt a joint resolution
 2   disapproving of the rule. See Daniel Cohen & Peter L. Strauss, Congressional Review of Agency

 3   Regulations, 49 Admin. L. Rev. 95, 99 (1997) (citing 5 U.S.C. § 802). Enactment of such a joint
 4   resolution invalidates the rule in question “as though such rule had never taken effect,” 5 U.S.C. §
 5   801(f), and “a new rule that is substantially the same as such a rule may not be issued, unless the
 6   reissued or new rule is specifically authorized by a law enacted after the date of the joint
 7   resolution disapproving the original rule,” id. § 801(b)(2).1
 8         On May 11, 2021, by a bipartisan yea-nay vote of 52 to 47, the Senate passed S.J. Res. 15,
 9   a resolution pursuant to the CRA, disapproving of and invalidating the True Lender Rule. A copy
10   of this resolution is attached hereto as Exhibit A,2 and an excerpt from the Congressional Record
11   reflecting the vote on this resolution is attached hereto as Exhibit B.3
12         The Court may take judicial notice of the Exhibits because each document is publicly
13   available, and Defendants cannot reasonably dispute either of the documents’ authenticity. See
14   Fed. R. Evid. 201(b)(2). The Exhibits are proper subjects of judicial notice because they are
15   judicial notice of “public records and government documents available from reliable sources on
16   the Internet, such as websites run by governmental agencies.” Gerritsen v. Warner Bros. Ent. Inc.,
17   112 F. Supp. 3d 1011, 1033 (C.D. Cal. 2015) (alteration and quotation marks omitted). Courts
18   regularly take judicial notice of congressional documents like the Exhibits. See, e.g., Paralyzed
19   Veterans of Am. v. McPherson, No. C06-4670SBA, 2006 WL 3462780, at *4 (N.D. Cal. Nov. 28,
20   2006) (taking notice of congressional record and report); see also, e.g., Portsmouth Harbor Land
21   & Hotel Co. v. U.S., 260 U.S. 327, 335 (1922) (taking judicial notice of congressional resolution).

22   Defendants cannot dispute the authenticity of the Exhibits because they are available on Congress
23   and the Senate’s websites. Accordingly, the Court may take judicial notice of them.
24          1
               The CRA also provides, “If the Congress does not enact a joint resolution of disapproval
     under section 802 respecting a rule, no court or agency may infer any intent of the Congress from
25   any action or inaction of the Congress with regard to such rule, related statute, or joint resolution
     of disapproval.” 5 U.S.C. § 801(g).
26           2
               The resolution may also be accessed at https://www.congress.gov/117/bills/sjres15/
     BILLS-117sjres15es.pdf.
27           3
               This document may also be accessed at https://www.congress.gov/117/crec/2021/05/11/
     167/81/CREC-2021-05-11-pt1-PgS2430-3.pdf.
28
                                                         3
                                          Pls.’ Request for Judicial Notice
                                           Case No. 4:20-cv-05200-JSW
       Case 4:20-cv-05200-JSW Document 73 Filed 05/12/21 Page 4 of 5



 1         For the foregoing reasons, Plaintiffs respectfully ask the Court to take judicial notice of
 2   Exhibits A and B.

 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21

22
23
24
25
26
27
28
                                                        4
                                         Pls.’ Request for Judicial Notice
                                          Case No. 4:20-cv-05200-JSW
       Case 4:20-cv-05200-JSW Document 73 Filed 05/12/21 Page 5 of 5



 1   Dated: May 12, 2021                           Respectfully Submitted,
 2                                                 ROB BONTA
                                                   Attorney General of California
 3                                                 NICKLAS A. AKERS
                                                   Senior Assistant Attorney General
 4
                                                   _/s/ Christopher Lapinig ____________
 5                                                 CHRISTOPHER M. LAPINIG
                                                   Deputy Attorney General
 6                                                 Attorneys for the People of the State of
                                                   California
 7
 8
                                                   KWAME RAOUL
 9                                                 Attorney General of Illinois
                                                   GREG GRZESKIEWICZ
10                                                 Bureau Chief
11                                                 _/s/ Erin Grotheer ________________
                                                   ERIN GROTHEER
12                                                 Assistant Attorney General
13                                                 Office of the Illinois Attorney General
                                                   Consumer Fraud Bureau
14                                                 100 W. Randolph St., 12th Floor
                                                   Chicago, Illinois 60601
15                                                 Phone: (312) 814-4424
                                                   Email: egrotheer@atg.state.il.us
16                                                 Attorneys for the People of the State of Illinois
17
18                                                 LETITIA JAMES
                                                   Attorney General of New York
19                                                 JANE M. AZIA
                                                   Bureau Chief
20
                                                   _/s/ Christopher L. McCall __________
21                                                 CHRISTOPHER L. MCCALL
                                                   Assistant Attorney General
22
                                                   Office of the New York State Attorney
23                                                 General
                                                   Consumer Fraud & Protection Bureau
24                                                 28 Liberty Street
                                                   New York, New York 10005
25                                                 Phone: (212) 416-8303
                                                   Email: christopher.mccall@ag.ny.gov
26                                                 Attorneys for the People of the State of New
                                                   York
27
28
                                               5
                                Pls.’ Request for Judicial Notice
                                 Case No. 4:20-cv-05200-JSW
